 



Exhibit 10.1

       
 
   

REGISTRATION RIGHTS AGREEMENT

Dated as of June 29, 2005

By and Among

R.J. REYNOLDS TOBACCO HOLDINGS, INC.

as Issuer,

the Guarantors listed on Schedule 1 hereto,

and

CITIGROUP GLOBAL MARKETS INC.
and J.P. MORGAN SECURITIES INC.

on behalf of themselves and the
Initial Purchasers listed on Schedule 2 hereto

6.500% Secured Notes due 2010

7.300% Secured Notes due 2015

       
 
   

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT

     This REGISTRATION RIGHTS AGREEMENT dated June 29, 2005 (the “Agreement”) is
entered into by and among R.J. REYNOLDS TOBACCO HOLDINGS, INC., a Delaware
corporation (the “Company”), the guarantors listed in Schedule 1 hereto (the
“Guarantors”), and CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES INC.,
and the several purchasers named in Schedule 2 hereto (the “Initial
Purchasers”).

     The Company, the Guarantors and the Initial Purchasers are parties to the
Purchase Agreement dated June 22, 2005, among the Company and the Initial
Purchasers (the “Purchase Agreement”), which provides for the sale by the
Company to the Initial Purchasers of $300 million aggregate principal amount of
the Company’s 6.500% Secured Notes due 2010 (the “2010 Notes”) and $200 million
aggregate principal amount of the Company’s 7.300% Secured Notes due 2015 (the
“2015 Notes”) (collectively, the “Securities”) which will be guaranteed on a
secured basis as and to the extent described in the Indenture (as defined
herein) by each of the Guarantors. As an inducement to the Initial Purchasers to
enter into the Purchase Agreement, the Company and the Guarantors have agreed to
provide to the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

     In consideration of the foregoing, the parties hereto agree as follows:

     1. Definitions. As used in this Agreement, the following terms shall have
the following meanings:

     “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.

     “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.

     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

     “Exchange Dates” shall have the meaning set forth in Section 2(a)(ii)
hereof.

     “Exchange Offer” shall mean the exchange offer by the Company and the
Guarantors of Exchange Securities for Registrable Securities pursuant to Section
2(a) hereof.

1



--------------------------------------------------------------------------------



 



     “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 2(a) hereof.

     “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

     “Exchange Securities” shall mean secured notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement and will otherwise differ from the Securities as
described in the Offering Memorandum) and to be offered to Holders of Securities
in exchange for Securities pursuant to the Exchange Offer.

     “Guarantors” shall have the meaning set forth in the preamble and shall
also include any Guarantor’s successors.

     “Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

     “Initial Purchasers” shall have the meaning set forth in the preamble.

     “Indenture” shall mean the Indenture relating to the Securities and the
Exchange Securities dated as of May 20, 2002, among the Company, RJR Acquisition
Corp. and R. J. Reynolds Tobacco Company, and The Bank of New York, as trustee,
as amended by a First Supplemental Indenture dated as of June 30, 2003, pursuant
to which R. J. Reynolds Tobacco Co., RJR Packaging, LLC, FHS, Inc. and GMB, Inc.
became parties to such Indenture as guarantors, and a Second Supplemental
Indenture dated as of July 30, 2004, pursuant to which Reynolds American Inc.
and BWT Brands, Inc. became parties to such Indenture as guarantors, and as the
same may be amended from time to time hereafter in accordance with the terms
thereof.

     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that whenever
the consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, (i) any Registrable Securities owned directly
or indirectly by the Company or any of its affiliates shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage or amount, and (ii) in the case of a Shelf Registration
Statement, such percentage shall be required from Holders of Registrable

2



--------------------------------------------------------------------------------



 



Securities entitled to be covered by such Shelf Registration Statement; and
provided, further, that if the Company shall issue any additional Securities
under the Indenture prior to consummation of the Exchange Offer or, if
applicable, the effectiveness of any Shelf Registration Statement, such
additional Securities and the Registrable Securities to which this Agreement
relates shall be treated together as one class for purposes of determining
whether the consent or approval of Holders of a specified percentage of
Registrable Securities has been obtained.

     “Offering Memorandum” shall mean the Offering Memorandum as defined in the
Purchase Agreement.

     “Participating Broker-Dealers” shall have the meaning set forth in Section
4(a) hereof.

     “Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

     “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

     “Purchase Agreement” shall have the meaning set forth in the preamble.

     “Registrable Securities” shall mean the Securities; provided that the
Securities shall cease to be Registrable Securities (i) when a Registration
Statement with respect to such Securities has been declared effective under the
Securities Act and such Securities have been exchanged or disposed of pursuant
to such Registration Statement, (ii) in the case of Securities eligible to be
exchanged for Exchange Securities in the Exchange Offer, upon the closing of the
Exchange Offer, (iii) when such Securities have been transferred pursuant to
Rule 144 under the Securities Act or eligible to be sold pursuant to Rule 144(k)
under the Securities Act (or in each case, any similar provision then in force,
but not Rule 144A) under the Securities Act or (iv) when such Securities cease
to be outstanding.

     “Registration Default” shall have the meaning set forth in Section 2(d)
hereof.

     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. registration and filing fees, (ii) all
fees and

3



--------------------------------------------------------------------------------



 



expenses incurred in connection with compliance with state securities or blue
sky laws (including reasonable fees and disbursements of counsel for any
Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus and any amendments or
supplements thereto, any underwriting agreements, securities sales agreements or
other similar agreements and any other documents relating to the performance of
and compliance with this Agreement, (iv) all rating agency fees, (v) the
reasonable fees and disbursements of the Trustee and its counsel, (vi) the fees
and disbursements of counsel for the Company and the Guarantors and, in the case
of a Shelf Registration Statement, the reasonable fees and disbursements of one
counsel for the Holders (which counsel shall be selected by the Majority Holders
and which counsel may also be counsel for the Initial Purchasers) and (vii) the
fees and disbursements of the independent public accountants of the Company and
the Guarantors, including the expenses of any special audits or “comfort”
letters required by or incident to the performance of and compliance with this
Agreement, but excluding fees and expenses of counsel to the Underwriters (other
than reasonable fees and expenses set forth in clause (ii) above) or the Holders
and underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of Registrable Securities by a Holder.

     “Registration Statement” shall mean any registration statement of the
Company and the Guarantors that covers any of the Exchange Securities or
Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.

     “SEC” shall mean the Securities and Exchange Commission.

     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

     “Shelf Effectiveness Period” shall have the meaning set forth in Section
2(b) hereof.

     “Shelf Registration” shall mean a registration effected pursuant to Section
2(b) hereof.

     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors that covers all or a portion of the
Registrable Securities (but no other securities unless approved by the Holders
of a majority in aggregate principal amount of the Registrable Securities to be
covered by such Shelf Registration Statement) on an appropriate form under Rule
415 under the Securities Act, or any similar rule that may be adopted by the
SEC, and all

4



--------------------------------------------------------------------------------



 



amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.

     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.

     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

     “Underwriter” shall have the meaning set forth in Section 3 hereof.

     “Underwritten Offering” shall mean an offering in which Registrable
Securities are sold to an Underwriter for reoffering to the public.

     2. Registration Under the Securities Act. (a) To the extent not prohibited
by any applicable law or applicable interpretations of the Staff of the SEC, the
Company and the Guarantors shall use their reasonable best efforts to (i) cause
to be filed an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities and
(ii) have such Registration Statement remain effective until the earlier of
(A) 180 days after the closing of the Exchange Offer and (B) the first day after
the closing of the Exchange Offer on which Participating Broker-Dealers no
longer have a prospectus delivery obligation under the interpretations of the
Staff of the SEC referenced in Section 4(a). The Company and the Guarantors
shall commence the Exchange Offer promptly after the Exchange Offer Registration
Statement is declared effective by the SEC and use their reasonable best efforts
to complete the Exchange Offer not later than 240 days after the Closing Date.

     The Company and the Guarantors shall commence the Exchange Offer by mailing
the related Prospectus, appropriate letters of transmittal and other
accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law, substantially the following:



(i)   that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;   (ii)   the dates of acceptance for exchange (which
shall be a period of at least 20 Business Days from the date such notice is
mailed) (the “Exchange Dates”);   (iii)   that any Registrable Security not
tendered will remain outstanding and continue to accrue interest but will not
retain any rights under this Agreement;   (iv)   that any Holder electing to
have a Registrable Security exchanged pursuant to the Exchange Offer will be
required to surrender such

5



--------------------------------------------------------------------------------



 



    Registrable Security, together with the appropriate letters of transmittal,
to the institution and at the address (located in the Borough of Manhattan, The
City of New York) and in the manner specified in the notice, prior to the close
of business on the last Exchange Date; and   (v)   that any Holder will be
entitled to withdraw its election, not later than the close of business on the
last Exchange Date, by sending to the institution and at the address specified
in the notice, a telegram, telex, facsimile transmission or letter setting forth
the name of such Holder, the principal amount of Registrable Securities
delivered for exchange and a statement that such Holder is withdrawing its
election to have such Securities exchanged.

     As a condition to participating in the Exchange Offer, a Holder will be
required to represent to the Company and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person, or any intention, to participate
in the distribution (within the meaning of the Securities Act) of the Exchange
Securities, (iii) it is not an “affiliate” (within the meaning of Rule 405 under
the Securities Act) of the Company or any Guarantor, (iv) if such Holder is a
broker-dealer, it did not purchase the Securities being tendered in the Exchange
Offer directly from the Company for resale pursuant to (A) Rule 144A under the
Securities Act or (B) any other available exemption from registration under the
Securities Act, (v) if such Holder is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities that were
acquired as a result of market-making or other trading activities, then such
Holder will deliver a Prospectus in connection with any resale of such Exchange
Securities, and (vi) it is not acting on behalf of any person that could not
truthfully make the representations set forth in clauses (i) – (v) of this
paragraph.

     As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:



(i)   accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and   (ii)  
deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

     The Company and the Guarantors shall use their reasonable best efforts to
complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other

6



--------------------------------------------------------------------------------



 



applicable laws and regulations in connection with the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate any applicable law or applicable interpretations
of the Staff of the SEC.

     (b) In the event that (i) the Company and the Guarantors determine that the
Exchange Offer Registration provided for in Section 2(a) above is not available
or may not be completed as soon as practicable after the last Exchange Date
because it would violate any applicable law or applicable interpretations of the
Staff of the SEC, (ii) the Exchange Offer is not for any other reason completed
by the 240th day after the Closing Date or (iii) any Initial Purchaser shall so
request in writing not later than the 30th day following completion of the
Exchange Offer in connection with any offering or sale of Registrable Securities
held by such requesting Initial Purchaser, which Registrable Securities are
ineligible to be exchanged for Exchange Securities in the Exchange Offer, the
Company and the Guarantors shall use their reasonable best efforts to cause to
be filed as soon as practicable after such determination, date or request, as
the case may be, a Shelf Registration Statement providing for the sale of all
the Registrable Securities by the Holders thereof, or the Registrable Securities
ineligible for exchange in the Exchange Offer, as the case may be, and to have
such Shelf Registration Statement declared effective by the SEC.

     In the event that the Company and the Guarantors are required to file a
Shelf Registration Statement pursuant to clause (iii) of the preceding sentence,
the Company and the Guarantors shall use their reasonable best efforts to file
and have declared effective by the SEC both an Exchange Offer Registration
Statement pursuant to Section 2(a) with respect to all Registrable Securities
and a Shelf Registration Statement (which may be a combined Registration
Statement with the Exchange Offer Registration Statement) with respect to offers
and sales of Registrable Securities held by the Initial Purchasers after
completion of the Exchange Offer.

     The Company and the Guarantors agree to use their reasonable best efforts
to keep the Shelf Registration Statement continuously effective until the
expiration of the period referred to in Rule 144(k) under the Securities Act
with respect to the Registrable Securities or such shorter period that will
terminate when all the Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement or
otherwise cease to be Registrable Securities (the “Shelf Effectiveness Period”).
The Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement and the related Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for shelf registration or if reasonably
requested by a Holder of Registrable Securities with respect to information
relating to such Holder, and to use their reasonable best efforts to cause any
such amendment to become effective and such Shelf Registration Statement and
Prospectus to

7



--------------------------------------------------------------------------------



 



become usable as soon as thereafter practicable. The Company and the Guarantors
agree to furnish to the Holders of Registrable Securities copies of any such
supplement or amendment promptly after its being used or filed with the SEC.

     (c) The Company and the Guarantors shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions,
brokerage commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to the Shelf
Registration Statement or the Exchange Offer Registration Statement.

     (d) An Exchange Offer Registration Statement pursuant to Section 2(a)
hereof or a Shelf Registration Statement pursuant to Section 2(b) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.

     In the event that either the Exchange Offer is not completed on or prior to
February 24, 2006, or the Shelf Registration Statement, if required hereby, is
not declared effective on or prior to the 60th day after the Company and
Guarantors are first requested to file the Shelf Registration Statement pursuant
to Section 2(b)(iii) hereof, the interest rate on the Registrable Securities
will be increased by 0.5% per annum until the Exchange Offer is completed or the
Shelf Registration Statement, if required hereby, is declared effective by the
SEC or the Registrable Securities become freely tradable under the Securities
Act.

     If the Shelf Registration Statement has been declared effective and
thereafter either ceases to be effective or the Prospectus contained therein
ceases to be usable at any time during the Shelf Effectiveness Period, and such
failure to remain effective or usable exists for more than 90 days (whether or
not consecutive) in any 12-month period, then the interest rate on the
Registrable Securities will be increased by 0.5% per annum commencing on the
31st day in such 12-month period and ending on such date that the Shelf
Registration Statement has again been declared effective or the Prospectus again
becomes usable.

     A circumstance that requires an increase in the interest rate on the
Registrable Securities pursuant to this Section 2(d) is referred to as a
“Registration Default.”

     (e) Without limiting the remedies available to the Initial Purchasers and
the Holders, the Company and the Guarantors acknowledge that any failure by the
Company or the Guarantors to comply with their obligations under Section 2(a)
and Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain

8



--------------------------------------------------------------------------------



 



such relief as may be required to specifically enforce the Company’s and the
Guarantors’ obligations under Section 2(a) and Section 2(b) hereof.
Notwithstanding the foregoing, the additional interest provided for in
Section 2(d) shall be the exclusive monetary remedy available to holders of
Registrable Securities in respect of Registration Defaults.

     3. Registration Procedures. In connection with their obligations pursuant
to Section 2(a) and Section 2(b) hereof, the Company and the Guarantors shall as
expeditiously as possible, until the last day on which an Exchange Offer
Registration Statement must be kept effective pursuant to Section 2(a) hereof in
the case of an Exchange Registration, or on which a Shelf Registration Statement
must be kept effective pursuant to Section 2(b) hereof in the case of a Shelf
Registration:

     (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (i) shall be selected by
the Company and the Guarantors, (ii) shall, in the case of a Shelf Registration,
be available for the sale of the Registrable Securities by the selling Holders
thereof, or the Holders of Registrable Securities that are ineligible to be
exchanged in the Exchange Offer as set forth in Section 2(b), and (iii) shall
comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference, as appropriate, all
financial statements required by the SEC to be filed therewith; and use their
reasonable best efforts to cause such Registration Statement to become effective
and remain effective for the applicable period in accordance with Section 2
hereof;

     (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period in
accordance with Section 2 hereof and cause each Prospectus to be supplemented by
any required prospectus supplement and, as so supplemented, to be filed pursuant
to Rule 424 under the Securities Act; and keep each Prospectus current during
the period described in Section 4(3) of and Rule 174 under the Securities Act
that is applicable to transactions by brokers or dealers with respect to the
Registrable Securities or Exchange Securities;

     (c) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities, to counsel for the Initial Purchasers, to counsel for
such Holders and to each Underwriter of an Underwritten Offering of Registrable
Securities, if any, without charge, as many copies of each Prospectus as such
Holder or Underwriter may reasonably request, including each preliminary
Prospectus, and any amendment or supplement thereto, in order to facilitate the
sale or other disposition of the Registrable Securities thereunder; and the
Company and the Guarantors consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Registrable Securities and any such Underwriters in
connection with the offering and sale of the Registrable Securities covered by

9



--------------------------------------------------------------------------------



 



and in the manner described in such Prospectus or any amendment or supplement
thereto in accordance with applicable law;

     (d) use their reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions in the United States as any Holder of Registrable Securities
covered by a Registration Statement shall reasonably request in writing by the
time the applicable Registration Statement is declared effective by the SEC;
cooperate with the Holders in connection with any filings required to be made
with the National Association of Securities Dealers, Inc. in connection with the
sale of Registrable Securities; and do any and all other acts and things that
may be reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that neither the Company nor any Guarantor shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not so subject;

     (e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for such Holders and counsel for the Initial Purchasers
promptly (and, if requested by any such Holder or counsel, confirm such notice
in writing) (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company or any
Guarantor contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if the
Company or any Guarantor receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective that makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or that requires the making of
any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Company
or any Guarantor that a post-effective amendment to a Registration Statement
would be appropriate, and (vii) of any determination by the Company or the
Guarantors, in the exercise of their reasonable judgment, that (A) it is not in
the best interests of the Company and the Guarantors to disclose a possible
acquisition or business combination or

10



--------------------------------------------------------------------------------



 



other transaction, business development or event involving the Company or the
Guarantors that may require disclosure in the Shelf Registration Statement, or
if required to be kept effective after consummation of the Exchange Offer, the
Exchange Offer Registration Statement, or (B) obtaining any financial statements
relating to an acquisition or business combination required to be included in
the Shelf Registration Statement, or if required to be kept effective after
consummation of the Exchange Offer, the Exchange Offer Registration Statement,
would be impracticable;

     (f) use their reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;

     (g) in the case of a Shelf Registration, furnish to each Holder of
Registrable Securities included in such Shelf Registration, without charge, at
least one conformed copy of each Registration Statement and any post-effective
amendment thereto (without any documents incorporated therein by reference or
exhibits thereto, unless requested);

     (h) in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be issued in such
denominations and registered in such names (consistent with the provisions of
the Indenture) as the selling Holders may reasonably request at least two
Business Days prior to the closing of any sale of Registrable Securities;

     (i) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use their reasonable best efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities, such Prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company and the Guarantors
shall notify the Holders of Registrable Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Company and
the Guarantors have amended or supplemented the Prospectus to correct such
misstatement or omission;

     (j) a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus or of any document that is to be incorporated by
reference into a Registration Statement or a Prospectus after initial filing of
a

11



--------------------------------------------------------------------------------



 



Registration Statement (other than reports and statements filed by the Company
or the Guarantors pursuant to the Exchange Act), provide copies of such document
to the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, to the Holders of Registrable Securities and their
counsel included in such Shelf Registration) and make such of the
representatives of the Company and the Guarantors as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Holders of Registrable Securities or their
counsel included in such Shelf Registration) available for discussion of such
document; and the Company and the Guarantors shall not, at any time after
initial filing of a Registration Statement, file any Prospectus, any amendment
of or supplement to a Registration Statement or a Prospectus, or any document
that is to be incorporated by reference into a Registration Statement or a
Prospectus (other than reports and statements filed by the Company or the
Guarantors pursuant to the Exchange Act), of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities and their counsel included in such Shelf Registration)
shall not have previously been advised and furnished a copy or to which the
Initial Purchasers or their counsel (and, in the case of a Shelf Registration
Statement, the Holders or their counsel of Registrable Securities included in
such Shelf Registration) shall reasonably object;

     (k) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement;

     (l) cause the Indenture to be qualified under the Trust Indenture Act, if
not so qualified, in connection with the registration of the Exchange Securities
or Registrable Securities, as the case may be; cooperate with the Trustee and
the Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and execute, and use their reasonable best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

     (m) in the case of a Shelf Registration, and subject to the execution and
delivery by any Inspector, Underwriter, any attorneys and accountants designated
by the Inspector, or other agents of the Holders or any Underwriter, of a
customary confidentiality agreement, make available for inspection, at the
offices and locations where such records, documents and properties are normally
kept, by a representative of the Holders of the Registrable Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys from no more than one law firm and
accountants from no more than one accounting firm designated by the Inspector,
at reasonable times and in a reasonable manner, all financial and other records,
documents and properties of the Company and the Guarantors pertinent to such

12



--------------------------------------------------------------------------------



 



Person establishing a due diligence defense under applicable securities law, and
cause the respective officers, directors and employees of the Company and the
Guarantors to supply all information reasonably requested by any such Inspector,
Underwriter, attorney or accountant in connection with a Shelf Registration
Statement; provided that the Company and the Guarantors shall not be obligated
to make available for inspection by any Person any records, documents and
properties if such action may reasonably impair the availability of any claim of
legal privilege for such record, document or property in any proceeding and
counsel for any Underwriter is provided a reasonably satisfactory explanation
regarding the risk of such impairment; provided further that the confidentiality
agreement referred to in this Section 3(m) shall not restrict any Person from
disclosing any information in connection with such Person establishing a due
diligence defense, under applicable securities law, in any proceeding.

     (n) in the case of a Shelf Registration, if reasonably requested by any
Holder of Registrable Securities covered by a Shelf Registration Statement,
promptly incorporate in a Prospectus supplement or post-effective amendment such
information with respect to such Holder as such Holder reasonably requests to be
included therein and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received notification of the matters to be incorporated in such filing; and

     (o) in the case of a Shelf Registration, enter into such customary
agreements and take all such other actions in connection therewith (including
those reasonably requested by the Holders of a majority in principal amount of
the Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders (if such Holders may
reasonably have a due diligence defense under the Securities Act) and any
Underwriters of such Registrable Securities with respect to the business of the
Company and its subsidiaries, the Registration Statement, Prospectus and
documents incorporated by reference or deemed incorporated by reference, if any,
in each case, in form, substance and scope as are reasonable and customarily
made by issuers to underwriters in underwritten offerings of debt securities
similar to the Securities, and confirm the same if and when requested,
(ii) obtain opinions of counsel to the Company and the Guarantors addressed to
each selling Holder (if such Holders may reasonably have a due diligence defense
under the Securities Act) and Underwriter of Registrable Securities, covering
the matters customarily covered in opinions requested in underwritten offerings
of debt securities similar to the Securities (which opinions and counsel, in
form, scope and substance, shall be customary and reasonably satisfactory to the
Holders and such Underwriters and their respective counsel), (iii) obtain
“comfort” letters from the independent certified public accountants of the
Company and the Guarantors (and, if necessary, any other certified public
accountant of any subsidiary of the Company or any Guarantor, or of any

13



--------------------------------------------------------------------------------



 



business acquired by the Company or any Guarantor for which financial statements
and financial data are or are required to be included in the Registration
Statement) addressed to each selling Holder (if such Holders may reasonably have
a due diligence defense under the Securities Act) and Underwriter of Registrable
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings of debt securities similar to the Securities and (iv) deliver such
documents and certificates as may be reasonably requested by the Holders of a
majority in principal amount of the Registrable Securities being sold (if such
Holders may reasonably have a due diligence defense under the Securities Act) or
the Underwriters, and which are customarily delivered in underwritten offerings
of debt securities similar to the Securities, to evidence the continued validity
of the representations and warranties of the Company and the Guarantors made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in an underwriting agreement.

     In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Company and the Guarantors may from time to time
reasonably request in writing.

     Notwithstanding anything in this Agreement to the contrary, in the case of
a Shelf Registration Statement, or an Exchange Offer Registration Statement in
connection with which a Participating Broker-Dealer has a prospectus delivery
requirement, each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Company and the Guarantors of the happening of any event of
the kind described in Section 3(e)(iii), 3(e)(v) or 3(e)(vii) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof or notice
from the Company or the Guarantors that dispositions of Registrable Securities
pursuant to the Registration Statement may be resumed and, if so directed by the
Company and the Guarantors, such Holder will deliver to the Company and the
Guarantors all copies in its possession, other than permanent file copies then
in such Holder’s possession, of the Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice. Any notice
provided pursuant to Section 3(e)(v) or 3(e)(vii) shall not be required to
disclose any possible acquisition, business combination or other transaction,
business development or event if the Company or the Guarantors determine in the
exercise of their reasonable judgment that such acquisition or business
combination or other transaction, business development or event should remain
confidential.

     If the Company and the Guarantors shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Company and the Guarantors shall extend the period during which the

14



--------------------------------------------------------------------------------



 



Registration Statement shall be maintained effective pursuant to this Agreement
by the number of days during the period from and including the date of the
giving of such notice to and including the date when the Holders shall have
received copies of the supplemented or amended Prospectus necessary to resume
such dispositions. The Company and the Guarantors may give any such notice only
twice during any 365-day period and any such suspensions shall not exceed
60 days for each suspension and there shall not be more than two suspensions in
effect during any 365-day period.

     The Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment banker
or investment bankers and manager or managers (the “Underwriters”) that will
administer the offering will be selected by the Majority Holders of the
Registrable Securities included in such offering.

     4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff of the
SEC has taken the position that any broker-dealer that receives Exchange
Securities for its own account in the Exchange Offer in exchange for Securities
that were acquired by such broker-dealer as a result of market-making or other
trading activities (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Securities.

     The Company and the Guarantors understand that it is the Staff’s position
that if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker-Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers to satisfy their prospectus delivery obligation
under the Securities Act in connection with resales of Exchange Securities for
their own accounts, so long as the Prospectus otherwise meets the requirements
of the Securities Act.

     (b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Company and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 3(i), for a period ending upon the earlier
of (i) 180 days after the closing of the Exchange Offer and (ii) the first day
after the consummation of the Exchange Offer when Participating Broker-Dealers
no longer have a prospectus delivery obligation under the interpretations of the
Staff of the SEC referenced in Section 4(a) (as such period may be extended
pursuant to the penultimate paragraph of Section 3 of this Agreement), if
requested by the Initial Purchasers or by one or more Participating
Broker-Dealers, in order to expedite or facilitate the disposition of

15



--------------------------------------------------------------------------------



 



any Exchange Securities by Participating Broker-Dealers consistent with the
positions of the Staff recited in Section 4(a) above. The Company and the
Guarantors further agree that Participating Broker-Dealers shall be authorized
to deliver such Prospectus during such period in connection with the resales
contemplated by this Section 4, subject to the Company’s and the Guarantors’
ability to suspend the disposition of Registrable Securities as set forth in
Section 3.

     (c) The Initial Purchasers shall have no liability to the Company, any
Guarantor or any Holder with respect to any request that they may make pursuant
to Section 4(b) above.

     5. Indemnification and Contribution. (a) The Company and each Guarantor,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser and each Holder, their respective affiliates, directors and officers
and each Person, if any, who controls any Initial Purchaser or any Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or any Prospectus or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser or information relating to any Holder furnished to the
Company in writing through J.P. Morgan Securities Inc., Citigroup Global Markets
Inc. or any selling Holder expressly for use therein, provided that with respect
to any such untrue statement in or omission from any preliminary prospectus
relating to a Registration Statement, the indemnity agreement contained in this
paragraph (a) shall not inure to the benefit of any Holder to the extent that
the sale to the Person asserting any such loss, claim, damage or liability was
an initial resale by such Holder and any such loss, claim, damage or liability
of or with respect to such Holder results from the fact that both (i) a copy of
the final Prospectus was not sent or given to such Person at or prior to the
written confirmation or the sale of such Securities to such Person and (ii) the
untrue statement in or omission from such preliminary prospectus was corrected
in the final Prospectus relating to such Registration Statement unless, in
either case, such failure to deliver the Prospectus was a result of
non-compliance by the Company or any of the Guarantors with the provisions of
Section 3 hereof. In connection with any Underwritten Offering permitted by
Section 3, the Company and the Guarantors, jointly and severally, will also
indemnify the Underwriters, if any, selling brokers, dealers and similar
securities industry professionals participating in the

16



--------------------------------------------------------------------------------



 



distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement.

     (b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors, the Initial Purchasers and the other
selling Holders, their respective affiliates, the directors of the Company and
the Guarantors, each officer of the Company and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Company, the
Guarantors, any Initial Purchaser and any other selling Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Holder furnished to the Company in writing by such Holder expressly for
use in any Registration Statement and any Prospectus.

     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
reasonable fees and expenses of such counsel related to such proceeding, as
incurred upon receipt of appropriate supporting documentation. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed in writing to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the

17



--------------------------------------------------------------------------------



 



Indemnified Person and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood and agreed that the Indemnifying Person shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons, and that all such fees and expenses
shall be reasonable and reimbursed as they are incurred upon the receipt by the
Indemnifying Person of an invoice therefor. Any such separate firm (x) for any
Initial Purchaser, its affiliates, directors and officers and any control
Persons of such Initial Purchaser shall be designated in writing by J.P. Morgan
Securities Inc. or Citigroup Global Markets Inc., (y) for any Holder, its
affiliates, directors and officers and any control Persons of such Holder shall
be designated in writing by the Majority Holders and (z) in all other cases
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for reasonable fees and expenses of counsel as contemplated
by this paragraph, the Indemnifying Person shall be liable for any settlement of
any proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

     (d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors from the offering of the Securities and the Exchange
Securities, on the one hand, and by the Holders from receiving Securities or
Exchange Securities registered under the Securities Act, on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by

18



--------------------------------------------------------------------------------



 



applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company and the Guarantors on the one hand and the Holders on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and the Holders on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors or by the Holders and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

     (e) The Company, the Guarantors and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 5 were determined by
pro rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above. The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 5, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

     (f) The remedies provided for in this Section 5 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

     (g) The indemnity and contribution provisions contained in this Section 5
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Initial Purchasers or any Holder, their respective affiliates or any Person
controlling any Initial Purchaser or any Holder, or by or on behalf of the
Company or the Guarantors, their respective affiliates or the officers or
directors of or any Person controlling the Company or the Guarantors,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

     6. General.

19



--------------------------------------------------------------------------------



 



     (a) No Inconsistent Agreements. The Company and the Guarantors represent,
warrant and agree that (i) the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of any other outstanding securities issued or guaranteed by the Company
or any Guarantor under any other agreement and (ii) neither the Company nor any
Guarantor has entered into, or on or after the date of this Agreement will enter
into, any agreement that is inconsistent with the rights granted to the Holders
of Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof.

     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company and the Guarantors have obtained the written consent of
Holders of at least a majority in aggregate principal amount of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or consent; provided that no amendment, modification, supplement, waiver
or consent to any departure from the provisions of Section 5 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder. Any amendments, modifications, supplements, waivers or
consents pursuant to this Section 6(b) shall be by a writing executed by each of
the parties hereto.

     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Company and the Guarantors,
initially at the Company’s address set forth in the Purchase Agreement and
thereafter at such other address, notice of which is given in accordance with
the provisions of this Section 6(c); and (iii) to such other persons at their
respective addresses as provided in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c). All such notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when answered back, if telexed; when receipt is acknowledged, if
telecopied; and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery. Copies of all such notices, demands or other
communications shall be concurrently delivered by the Person giving the same to
the Trustee, at the address specified in the Indenture.

     (d) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express

20



--------------------------------------------------------------------------------



 



assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Purchasers (in their capacity as Initial Purchasers) shall have no liability or
obligation to the Company or the Guarantors with respect to any failure by a
Holder to comply with, or any breach by any Holder of, any of the obligations of
such Holder under this Agreement.

     (e) Third Party Beneficiaries. Other than the agreements made pursuant to
Section 5 hereto, each Holder shall be a third party beneficiary to the
agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

     (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

     (i) Miscellaneous. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and supersedes all oral statements
and prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Company, the Guarantors and the Initial Purchasers shall
endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                  R.J. REYNOLDS TOBACCO
      HOLDINGS, INC.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Senior Vice President and
Treasurer    
 
                REYNOLDS AMERICAN INC.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Senior Vice President and
Treasurer    
 
                RJR ACQUISITION CORP.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Assistant Treasurer    
 
                R. J. REYNOLDS TOBACCO COMPANY    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Senior Vice President and
Treasurer    
 
                R. J. REYNOLDS TOBACCO CO.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Vice President and
Treasurer    

22



--------------------------------------------------------------------------------



 



                  RJR PACKAGING, LLC    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Vice President and
Treasurer    
 
                FHS, INC.    
 
           
 
  By:   /s/ Vernon A. Stewart    
 
           
 
  Name:   Vernon A. Stewart    
 
  Title:   Vice President    
 
                GMB, INC.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Treasurer    
 
                BWT BRANDS, INC.    
 
           
 
  By:   /s/ Daniel A. Fawley    
 
           
 
  Name:   Daniel A. Fawley    
 
  Title:   Treasurer    

Confirmed and accepted as of the date first above written:

          CITIGROUP GLOBAL MARKETS
      INC.    
 
        For itself and on behalf of the
several Initial Purchasers    
 
       
By
  /s/ Brian D. Bednarski    
 
       
Name:
  Brian D. Bednarski    
Title:
  Authorized Signatory    

23



--------------------------------------------------------------------------------



 



          J.P. MORGAN SECURITIES INC.    
 
        For itself and on behalf of the
     several Initial Purchasers    
 
       
By
  /s/ Maria Sramek    
 
       
Name:
  Maria Sramek    
Title:
  Authorized Signatory    

24



--------------------------------------------------------------------------------



 



Schedule 1

GUARANTORS

Reynolds American Inc.

RJR Acquisition Corp.

R. J. Reynolds Tobacco Company

R. J. Reynolds Tobacco Co.

RJR Packaging, LLC

FHS, Inc.

GMB, Inc.

BWT Brands, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 2

INITIAL PURCHASERS

                      Aggregate Principal     Aggregate Principal       Amount
of 2010     Amount of 2015       Notes to be     Notes to be   Initial Purchaser
  Purchased     Purchased  
Citigroup Global Markets Inc.
  $ 115,500,000     $ 77,000,000  
J.P. Morgan Securities, Inc.
    115,500,000       77,000,000  
Lehman Brothers Inc.
    22,500,000       15,000,000  
Mizuho International plc
    17,100,000       11,400,000  
Scotia Capital (USA) Inc.
    12,000,000       8,000,000  
BNY Capital Markets, Inc.
    8,700,000       5,800,000  
Wachovia Capital Markets, LLC
    8,700,000       5,800,000  
 
           
Total
  $ 300,000,000     $ 200,000,000        

 